 Case 1:19-mj-00016-ESC ECF No. 1-1 filed 01/15/19 PageID.2 Page 1 of 4



                    CONTINUATION OF SEARCH WARRANT

                                    INTRODUCTION

1. I am a Special Agent with the Federal Bureau of Investigation (FBI) and have been so

   employed since 1991. I am currently assigned to the FBI’s Grand Rapids Field Office.

   My duties include the investigation of violations of federal criminal law in the Western

   District of Michigan, to include matters involving felony crimes involving interstate

   communications.

2. The FBI is conducting an investigation into a telephonic threat made from the Western

   District of Michigan to the Camden, New Jersey office of Senator Cory Booker. The

   offenses under investigation include violations of the following federal criminal offenses:

   Interstate Communication with Threat to Injure (18 U.S.C. § 875(c)); Hate Crime Acts

   (18 U.S.C. § 249); Use of a Firearm to Commit a Crime of Violence (18 U.S.C.

   § 924(c)(1)(A); False Statements to a Federal Agent (18 U.S.C. § 1001); and Principals /

   Aiding and Abetting (18 U.S.C. § 2). Title 18, U.S.C. § 875(c) specifically criminalizes

   transmitting in interstate or foreign commerce any communication containing any threat

   to kidnap any person or any threat to injure the person of another.

3. This continuation is in support of an Application for a Search Warrant for cellular

   telephone content related to violations of the statutes named above in Paragraph 2. The

   statements contained in this application are based on information received, directly or

   indirectly, from other law enforcement personnel, and my experience, training, and

   background as a Special Agent with the FBI. This application includes only those facts

   that I believe are necessary to establish probable cause for the requested warrant and does

   not include all of the facts uncovered during the investigation.



                                            1
 Case 1:19-mj-00016-ESC ECF No. 1-1 filed 01/15/19 PageID.3 Page 2 of 4



4. The property to be searched is an Apple iPhone 6s Plus, silver with a black case, IMEI 35

   572207 063577, subscriber telephone number 616-264-8736. The device is currently

   located at the FBI Grand Rapids field office at 330 Ionia Ave NW, Grand Rapids, MI

   49503.

5. The applied for warrant would authorize the digital forensic examination of the device for

   the purpose of identifying electronically stored data particularly described in the

   Attachment.

                                  PROBABLE CAUSE

6. On October 29, 2018, staff for Senator Cory Booker notified the Capitol Police that on

   Friday, October 26, 2018, at approximately 7:19 pm (per the voicemail time stamp), an

   unknown male caller contacted the Senator’s Camden, New Jersey office and left a

   threatening voicemail message. The male caller did not identify himself and the office

   line did not capture a phone number for the call. Staff advised that the call came into their

   office line number of 856-338-8922. The Capitol Police submitted an exigent request to

   Verizon for all incoming calls to the Senator’s Camden office line. The Verizon records

   show that only one particular call, from 616-264-8736 at 7:14 pm for a total of 2 minutes

   and 43 seconds, came into their office line number of 856-338-8922 around that time.

   Accurint checks of the phone number, 616-264-8736 revealed a phone detail report

   linked to Rick Lynn Simmons.

7. The call was placed from a cellular telephone, 616-264-8736, to the Camden, New Jersey

   office of U.S. Senator Cory Booker in the District of New Jersey and left a voicemail that

   included the following threat with words to the effect of:

       Hey Cory. A must be for assholes huh. Yeah. Hey Cory what are you gonna
       do about it man? Seriously. I'm a Trump supporter. I am a Trump voter. You

                                             2
 Case 1:19-mj-00016-ESC ECF No. 1-1 filed 01/15/19 PageID.4 Page 3 of 4



       ain’t gonna do shit. You and your little buddies ain’t gonna do shit about it.
       You wanna come and get me buddy? You come get me I, I’m, I'm just doin’
       my guns a blazin’ pal. I got a nine millimeter I’ll put in your fuckin’ face,
       you motherfucker. You wanna, you wanna challenge me? You wanna
       challenge voters, huh, but really, you wanna challenge, you wanna challenge
       us the Republicans really? You wanna you, fuckin’ nigger bitch. Said you
       wanna, you wanna get in my face? You wanna get in my face Cory? Cory,
       come on buddy. In my face buddy. I’ll put a nine millimeter in your fuckin’
       face so fuckin’ fast that you won’t even do shit you motherfucker. You
       motherfucker. You won’t do shit Cory Booker. Booker T., Booker T., he’s a
       fuck, fuckin’ mother nigger. You’re a nigger Cory. You wanna fuckin’ fuck
       with me, you motherfucker? You go right ahead. Go ahead motherfucker.
       You bring it on. You bring it on you motherfucker. You won’t do shit. You
       won’t do shit Cory ba, ba, ba, ba, ba, ba, ba, ba, ba, Booker. You fuckin’
       scum bag. Come on, you bring it on buddy. Just me and my wife and we got
       guns a blazin’ you wanna come in here? You wanna fuckin’ fuck with us?
       You scum bag. You’re a scum bag Cory. You rapist. Oh you didn’t tell
       nobody that did ya? Oh, we didn’t tell nobody you’re a rapist did you Cory.
       Fuckin’ scum bag. You wanna fuckin’ push my life around? How ‘bout I put
       a fuckin’ nine millimeter in your fuckin’ face you cock fucker.
8. On October 30, 2019, Rick Lynn Simmons was interviewed. Simmons advised that when

   he woke up on Saturday he vaguely recalled making a call to someone Friday evening

   and venting, but to whom he didn’t recall. Simmons listened to the recorded message

   from Senator Cory Booker’s office. Simmons stated he was really sorry. Simmons stated

   he was really embarrassed about what he said. Simmons stated he is not racist even

   though the call made it seem that way.

9. Simmons searched his cell phone call log and verbally consented to Special Agents

   reviewing his cell phone, telephone number 616-264-8736. Two calls were made to New

   Jersey on Friday, October 26, 2018. The first call was to 973-639-8700 for one minute at

   7:12 pm. This was the number for Senator Booker’s Newark, New Jersey office. The

   second call was to 856-338-8922, Senator Booker’s Camden, New Jersey office, for a

   duration of 2 minutes at 7:14 pm.




                                            3
 Case 1:19-mj-00016-ESC ECF No. 1-1 filed 01/15/19 PageID.5 Page 4 of 4



10. On November 19, 2016, a male caller left a voicemail at the Immigrant Connection at

   City Life Church that contained words to the effect of the following:

       I think this is the gay church, that help gays that get kicked out of
       the country along with all the fricken Mexicans that are illegal that you
       guys are hiding illegally. I hope Trump gets ya. …Trump's gonna getcha and throw
       you over the wall.

   The telephone number the call came in from was (616) 856-7585, which was determined

   to belong to Rick Simmons. Grand Rapids Police Department called the number and Rick

   Simmons answered and confirmed that he had this number for three months but stated he

   couldn’t remember making the call.


11. On January 9, 2019, a federal grand jury in the Western District of Michigan returned an

   indictment charging Simmons with one count of violating 18 U.S.C. § 875(c), Interstate

   Communication with Threat to Injure, for the October 26, 2018 telephone call to Senator

   Cory Booker in New Jersey.

                                            SUMMARY

12. Based upon the facts set forth above, I respectfully submit that there is probable cause for

   a search warrant authorizing the examination of the device for the items described in the

   Attachment.




                                             4
